Exhibit 99.2 PIZZA INN, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) Year Ended June 27, June 28, REVENUES: Food and supply sales $ $ Franchise revenue Restaurant sales COSTS AND EXPENSES: Cost of sales Franchise expenses General and administrative expenses Severance - 68 Provision for bad debts 75 Litigation costs - Interest expense 62 57 INCOME FROM CONTINUING OPERATIONS BEFORE TAXES Income tax expense INCOME FROM CONTINUING OPERATIONS Loss from discontinued operations, net of income tax benefit ) ) NET INCOME $ $ EARNINGS (LOSS) PER SHARE OF COMMON STOCK - BASIC: Income from continuing operations $ $ Loss from discontinued operations $ ) $ ) Net income $ $ EARNINGS (LOSS) PER SHARE OF COMMON STOCK - DILUTED: Income from continuing operations $ $ Loss from discontinued operations $ ) $ ) Net income $ $ Weighted average common shares outstanding - basic Weighted average common shares outstanding - diluted
